Case: 20-1833    Document: 31     Page: 1   Filed: 02/08/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  STEVEN C. CHUDIK,
                    Plaintiff-Appellant

                             v.

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
               Defendant-Appellee
             ______________________

                        2020-1833
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:19-cv-01163-AJT-JFA,
 Judge Anthony J. Trenga.
                   ______________________

                Decided: February 8, 2021
                 ______________________

   ERIC RYAN WALTMIRE, Erickson Law Group, PC,
 Wheaton, IL, argued for plaintiff-appellant.

     CATHERINE YANG, Office of the United States Attorney
 for the Eastern District of Virginia, United States Depart-
 ment of Justice, Alexandria, VA, argued for defendant-ap-
 pellee. Also represented by G. ZACHARY TERWILLIGER;
Case: 20-1833     Document: 31    Page: 2   Filed: 02/08/2021




 2                                     CHUDIK   v. HIRSHFELD



 KAKOLI CAPRIHAN, DANIEL KAZHDAN, THOMAS W. KRAUSE,
 BRIAN RACILLA, FARHEENA YASMEEN RASHEED, Office of the
 Solicitor, United States Patent and Trademark Office, Al-
 exandria, VA.
                   ______________________

     Before TARANTO, BRYSON, and HUGHES, Circuit Judges.
 TARANTO, Circuit Judge.
      Dr. Steven Chudik applied to the Patent and Trade-
 mark Office (PTO) for a patent on his “Guide for Shoulder
 Surgery” on September 29, 2006. When the assigned PTO
 examiner issued a second rejection of all then-pending
 claims as unpatentable in 2010, Dr. Chudik took a step
 that would turn out to have consequences for the patent
 term adjustment awarded under 35 U.S.C. § 154(b) when
 his application ultimately issued as a patent. Rather than
 immediately taking an appeal to the Patent Trial and Ap-
 peal Board under 35 U.S.C. § 134(a), Dr. Chudik requested
 a continued examination under 35 U.S.C. § 132(b). In
 2014, the examiner again rejected his claims, and Dr.
 Chudik then appealed to the Board. But instead of filing
 an answer, the examiner reopened prosecution, only to re-
 ject the claims as unpatentable on a different ground, in
 early 2015. That 2014–2015 process—notice of appeal
 filed, prosecution reopened before answer, new rejection on
 a new ground—occurred again in 2015. It occurred once
 more in 2016. Finally, in 2017, while Dr. Chudik’s fourth
 notice of appeal from an examiner rejection was pending,
 the examiner issued yet another new rejection, but this one
 led, in 2018, to a notice of allowance after Dr. Chudik al-
 tered some of his claims. Dr. Chudik’s U.S. Patent No.
 9,968,459 issued on May 15, 2018, eleven and a half years
 after the application was filed.
     The PTO ultimately awarded Dr. Chudik a patent term
 adjustment of 2,066 days under 35 U.S.C. § 154(b), but it
 rejected Dr. Chudik’s argument that he was entitled to an
Case: 20-1833     Document: 31     Page: 3    Filed: 02/08/2021




 CHUDIK   v. HIRSHFELD                                      3



 additional 655 days, under 35 U.S.C. § 154(b)(1)(C)(iii) (C-
 delay), for the time his four notices of appeal were pending
 in the PTO. The C-delay provision covers delay due to “ap-
 pellate review by the Patent Trial and Appeal Board or by
 a Federal court in a case in which the patent was issued
 under a decision in the review reversing an adverse deter-
 mination of patentability.” 35 U.S.C. § 154(b)(1)(C)(iii).
 The PTO concluded that the provision does not apply here
 because, in light of the examiner’s reopening of prosecu-
 tion, (1) the Board’s jurisdiction over the appeals never at-
 tached and (2) there was no Board (or reviewing court)
 reversal. The United States District Court for the Eastern
 District of Virginia affirmed the PTO’s decision. Chudik v.
 Iancu, No. 1:19-cv-01163 (E.D. Va. March 25, 2020), ECF
 No. 33.
     We now affirm. The statutory language regarding C-
 delay for “appellate review” requires a “decision in the re-
 view reversing an adverse determination of patentability.”
 35 U.S.C. § 154(b)(1)(C)(iii). That language, we conclude,
 is reasonably interpreted—indeed, is best interpreted—to
 require a reversal decision made by the Board or a review-
 ing court, thus excluding time spent on a path pursuing
 such a decision when, because of an examiner reopening of
 prosecution, no such decision is ever issued.
                               I
                              A
     In 1994, Congress changed the length of a patent term
 from 17 years (measured from the patent’s issue date) to 20
 years (measured from the patent’s earliest effective non-
 provisional-filing date). See Mayo Found. for Med. Educ.
 & Research v. Iancu, 938 F.3d 1343, 1345 (Fed. Cir. 2019).
 Because time spent in the PTO could now eat up part of the
 patent term, Congress also provided a list of specific situa-
 tions in which the patent owner could seek an adjustment
 of the patent’s term to offset delays in the PTO. Id.; see
 Uruguay Round Agreements Act, Pub. L. No. 103-465,
Case: 20-1833    Document: 31     Page: 4    Filed: 02/08/2021




 4                                      CHUDIK   v. HIRSHFELD



 § 532, 108 Stat. 4809, 4983–85_(1994); 35 U.S.C. § 154(b)
 (1994 ed.). In 1999, Congress supplemented and modified
 the list and gave the provision its current structure. See
 American Inventors Protection Act of 1999, Pub. L. No.
 106-113, § 4402, 113 Stat. 1501, 1501A-557 to -559 (codi-
 fied at 35 U.S.C. § 154(b)).
     The statute sets forth three broad categories of delay
 for which a patent may receive a patent term adjustment.
 See 35 U.S.C. § 154(b)(1)(A)–(C). First, patent owners may
 seek an adjustment where the PTO fails to meet certain
 prescribed deadlines for its actions during prosecution (A-
 delay). Id. § 154(b)(1)(A). Next, adjustment is generally
 authorized for each day that the patent application’s pen-
 dency extends beyond three years (B-delay), subject to cer-
 tain exclusions, such as—critically for Dr. Chudik—for
 “time consumed by continued examination of the applica-
 tion requested by the applicant under section 132(b).” Id.
 § 154(b)(1)(B). Finally, patent owners may seek an adjust-
 ment for “delays due to derivation proceedings, secrecy or-
 ders, and appeals,” including “appellate review by the
 [Board] . . . in a case in which the patent was issued under
 a decision in the review reversing an adverse determina-
 tion of patentability” (C-delay). Id. § 154(b)(1)(C). In the
 case of a C-delay, “the term of the patent shall be extended
 1 day for each day of the pendency of the proceeding, order,
 or review.” Id. 1




     1   The 1994 statute contained a provision for adjust-
 ment based on appellate review that required “a decision
 in the review reversing an adverse determination of pa-
 tentability” but differed in certain other ways from the
 1999 provision. 35 U.S.C. § 154(b)(2) (1994 ed.). The 1994
 provision and the PTO’s 1995 implementing regulations,
 see Changes To Implement 20-Year Patent Term and Pro-
 visional Applications, 60 Fed. Reg. 20,195, 20,196, 20,219,
Case: 20-1833     Document: 31     Page: 5    Filed: 02/08/2021




 CHUDIK   v. HIRSHFELD                                       5



     The statute states that the Director of the PTO “shall
 prescribe regulations establishing procedures for the appli-
 cation for and determination of patent term adjustments.”
 35 U.S.C. § 154(b)(3)(A); see Wyeth v. Kappos, 591 F.3d
 1364, 1367 (Fed. Cir. 2010) (emphasizing the word “proce-
 dures” in the statutory provision). Two of those regulations
 are at issue in the present case: 37 C.F.R. §§ 1.702, 1.703.
 Section 1.702(e) pertains to “[d]elays caused by successful
 appellate review” and provides:
     [T]he term of an original patent shall be adjusted if
     the issuance of the patent was delayed due to re-
     view by the Patent Trial and Appeal Board under
     35 U.S.C. 134 or by a Federal court under 35 U.S.C.
     141 or 145, if the patent was issued under a deci-
     sion in the review reversing an adverse determina-
     tion of patentability.
 37 C.F.R. § 1.702(e). In promulgating the regulation, the
 PTO explained that the condition that the patent be “‘is-
 sued under a decision in the review reversing an adverse
 determination of patentability’ . . . requires a [Board] or
 Federal court decision in the review that reverses all of the
 rejections of at least one claim.” Changes To Implement
 Patent Term Adjustment Under Twenty-Year Patent
 Term, 65 Fed. Reg. 56,366, 56,370 (Sept. 18, 2000).
     Section 1.703(e), the other regulation primarily at is-
 sue here, explains how to calculate C-delay. See 37 C.F.R.
 § 1.703(e). In its current form, adopted in 2012 and appli-
 cable to this case, § 1.703(e) states:
     The period of adjustment under § 1.702(e) is the
     sum of the number of days, if any, in the period be-
     ginning on the date on which jurisdiction passes to
     the [Board] under § 41.35(a) of this chapter and


 20,228 (Apr. 25, 1995), do not materially aid in the analysis
 of the issue we decide.
Case: 20-1833     Document: 31      Page: 6    Filed: 02/08/2021




 6                                        CHUDIK   v. HIRSHFELD



     ending on the date of a final decision in favor of the
     applicant by the [Board] . . . .
 Id. Under 37 C.F.R. § 41.35(a), jurisdiction passes to the
 Board in an applicant’s appeal, not when the applicant files
 a notice of appeal or brief, and not when the examiner files
 an answer, but only when the applicant files a reply brief
 or the time for filing a reply has expired, whichever is ear-
 lier.
      Before 2012, § 1.703(e) provided that the adjustment
 period for C-delay began “on the date on which a notice of
 appeal to the [Board] was filed.” See 65 Fed. Reg. 56,366,
 56,369–70. When the PTO revised the regulation in 2012,
 it specifically stated that an applicant “is not entitled to
 patent term adjustment for the reopening of prosecution”
 by a patent examiner under the regulations for C-delay;
 but it also explained that “under certain circumstances, the
 reopening of prosecution by the examiner may lead to ad-
 ditional patent term adjustment” under the provisions for
 B-delay (generally covering, with exceptions, prosecution
 time beyond three years). Revision of Patent Term Adjust-
 ment Provisions Relating to Appellate Review, 77 Fed. Reg.
 49,354, 49,357, Resp. to Cmt. 11 (Aug. 16, 2012). The PTO
 also explained that it was making the revision to align the
 regulations on patent term adjustment with recently
 adopted general rules of practice before the Board provid-
 ing that jurisdiction passes to the Board only when an ap-
 plicant’s reply brief is filed or due (whichever dates comes
 first). See id. at 49,354–55; see also Rules of Practice Before
 the Board of Patent Appeals and Interferences in Ex Parte
 Appeals, 76 Fed. Reg. 72,270, 72,273 (Nov. 22, 2011).
                               B
                               1
    On September 29, 2006, Dr. Chudik filed U.S. Patent
 Application No. 11/529,197, entitled “Guide for Shoulder
 Surgery.” J.A. 107. On December 23, 2009, the examiner
Case: 20-1833     Document: 31     Page: 7    Filed: 02/08/2021




 CHUDIK   v. HIRSHFELD                                      7



 issued a non-final rejection, and on August 18, 2010, the
 examiner issued a final office action rejecting all pending
 claims as unpatentable. J.A. 269–70. It is not disputed
 before us that Dr. Chudik, whose claims had been “twice
 rejected,” could have appealed the final rejection to the
 Board. 35 U.S.C. § 134(a). Instead of pursuing that path,
 however, on January 21, 2011, he sought further engage-
 ment with the examiner by filing a Request for Continued
 Examination under 35 U.S.C. § 132(b). J.A. 303.
     Almost three years later, the examiner issued a non-
 final rejection, followed by a final rejection on September
 9, 2014, which relied on prior art different from the art in-
 voked in the 2010 rejection. J.A. 372–73. At that point,
 Dr. Chudik filed a notice of appeal to the Board, followed
 one month later by an opening brief. J.A. 382–83. The pa-
 tent examiner elected not to file an answer to the appeal.
 Instead, as permitted by 37 C.F.R. § 41.39(b)(1), the exam-
 iner reopened prosecution and issued another rejection, in
 April 2015, on a ground different from the one stated in the
 2014 rejection. J.A. 414–16.
     Dr. Chudik filed a second notice of appeal, followed by
 a second opening brief. J.A. 424–26. The examiner re-
 sponded by again reopening prosecution and again reject-
 ing the claims on new grounds in November 2015. J.A.
 459–61. Dr. Chudik filed a third notice of appeal and open-
 ing brief, leading to a reopening and a new rejection, fol-
 lowed by a fourth notice of appeal and opening brief. See
 J.A. 473, 2 477, 484, 492, 526–27, 540, 546. In December
 2017, while the fourth notice of appeal was pending, the
 examiner withdrew some rejections; and after some claim
 alterations, the examiner issued a notice of allowance on


     2    In May 2016, the PTO notified Dr. Chudik that his
 third notice of appeal was deficient and gave him a month
 to refile it correctly, which he did.
Case: 20-1833     Document: 31     Page: 8    Filed: 02/08/2021




 8                                       CHUDIK   v. HIRSHFELD



 March 14, 2018. The application issued as U.S. Patent No.
 9,968,459 on May 15, 2018. J.A. 107. In accordance with
 35 U.S.C. § 154(b), after calculating the term extension to
 account for A-delay and B-delay (excluding delays attribut-
 able to Dr. Chudik), the PTO added to the title page of the
 ’459 patent a statement that the term of the patent had
 been extended by 1,967 days. J.A. 632.
                               2
     On July 13, 2018, Dr. Chudik filed a petition with the
 PTO arguing that 754 days should be added to the patent
 term (for 2,721 days total) to account for the time his four
 appeals had been pending before the Board. J.A. 633. He
 contended that the identified time qualified as C-delay. He
 did not challenge the PTO’s findings about the proper
 amount of A-delay, B-delay, overlapping delay, and appli-
 cant delay. J.A. 634; see also J.A. 652.
      The PTO rejected the argument for C-delay, but added
 132 days on unrelated grounds, resulting in a new patent
 term adjustment of 2,099 days. J.A. 652–56. Regarding C-
 delay, the PTO reasoned that the time at issue did not qual-
 ify as C-delay because there was no Board decision or court
 decision “reversing an adverse determination of patentabil-
 ity.” J.A. 653–54. It also determined that the Board never
 had jurisdiction over Dr. Chudik’s four appeals because the
 appeals ended before Board jurisdiction attached under the
 reply-brief rule. Id.; see 37 C.F.R. §§ 1.703(b)(4), 41.35(a).
 Without jurisdiction, the PTO continued, there could be “no
 successful appellate review within the meaning of 37
 C.F.R. 1.702 & 1.703, and, consequently, no entitlement to
 a period of adjustment for C delay.” J.A. 654. The PTO
 added that, in promulgating the 2012 rules, it had ex-
 plained that applicants were “‘not entitled to patent term
 adjustment for the reopening of prosecution’” under
 § 154(b)(1)(C)(iii). J.A. 654–55 (quoting 77 Fed. Reg. at
 49,357 (Resp. to Cmt. 11)).
Case: 20-1833     Document: 31    Page: 9    Filed: 02/08/2021




 CHUDIK   v. HIRSHFELD                                     9



     Dr. Chudik twice asked the PTO to reconsider its con-
 clusion, but the PTO twice reaffirmed its position. J.A.
 682–90; J.A. 723–32. In the course of reconsidering the
 matter, the PTO made a final change in the awarded ad-
 justment, reducing it (on grounds unrelated to the C-delay
 issue) from 2,099 days to 2,066 days. J.A. 690. The PTO
 included that number in the patent through a certificate of
 correction. J.A. 143.
                              3
      On September 6, 2019, Dr. Chudik filed a complaint
 against the PTO’s Director in the United States District
 Court for the Eastern District of Virginia under 35 U.S.C.
 § 154(b)(4)(A), alleging that he was entitled to 655 addi-
 tional days of C-delay for the ’459 patent. J.A. 55. The
 parties filed cross-motions for summary judgment. Dr.
 Chudik argued that C-delay applies in situations of “appel-
 late review,” which, he urged, refers to the entire process
 for review by the Board, beginning when a notice of appeal
 is filed (and not only at the later time when the Board re-
 ceives jurisdiction). Chudik, No. 1:19-cv-01163, ECF No.
 33 at 8. Dr. Chudik also argued that the statutory lan-
 guage, “a decision in the review reversing an adverse de-
 termination of patentability,” covers an examiner’s own
 decision, through a reopening of prosecution, to undo her
 final action that is the subject of a notice of appeal. Id.
      The district court rejected Dr. Chudik’s challenge. The
 court concluded that, although Dr. Chudik’s position was
 “based on a reasonable construction of the statutory text,”
 id. at 9, that was not enough for him to prevail. The court
 concluded that the statutory language is ambiguous, id. at
 11, and that under Chevron U.S.A. Inc. v. Natural Re-
 sources Defense Council, Inc., 467 U.S. 837 (1984), the
 PTO’s position must be affirmed because that position,
 adopted through regulation, itself is reasonable. Chudik,
 No. 1:19-cv-01163, ECF No. 33 at 9–11. The court
Case: 20-1833    Document: 31       Page: 10   Filed: 02/08/2021




 10                                      CHUDIK   v. HIRSHFELD



 explained that (1) “appellate review by the [Board]” could
 “reasonably be understood to refer to the actual process of
 substantive review by the [Board] rather than the period
 initiated procedurally as part of an administrative se-
 quence” and (2) “a decision in the review” reasonably can
 refer to an actual Board (or court) decision, not an exam-
 iner reopening. Id. at 11–12.
     The district court entered final judgment against Dr.
 Chudik on March 25, 2020. Dr. Chudik timely appealed.
 We have jurisdiction under 28 U.S.C. § 1295(a)(1) and
 § 1295(a)(4)(C).
                               II
      We review the district court’s decision on summary
 judgment de novo. See Supernus Pharms., Inc. v. Iancu,
 913 F.3d 1351, 1356 (Fed. Cir. 2019) (applying Fourth Cir-
 cuit law). “Patent term adjustment decisions of the [PTO]
 are reviewed in accordance with the Administrative Proce-
 dure Act.” Id.; 35 U.S.C. § 154(b)(4)(A) (providing for re-
 view under 5 U.S.C. §§ 701–706). The APA requires that
 courts “set aside agency action, findings, and conclusions”
 if they are “arbitrary, capricious, an abuse of discretion, or
 otherwise not in accordance with law,” or if they are “in ex-
 cess of statutory jurisdiction, authority, or limitations.” 5
 U.S.C. § 706(2)(A), (C).
      Where an agency interpretation of a statute is subject
 to the framework of Chevron, we follow an unambiguous
 meaning on the point at issue if we identify such a meaning
 in the statute using “traditional tools of statutory construc-
 tion,” and we defer to a “reasonable” agency interpretation
 if the statute is ambiguous on the point at issue. Chevron,
 467 U.S. at 842–44, 843 n.9; see also Encino Motorcars,
 LLC v. Navarro, 136 S. Ct. 2117, 2124–25 (2016). We have
 applied that framework to PTO positions based on certain
 regulations adopted under 35 U.S.C. § 154(b)(3)(A). See,
 e.g., Intra-Cellular Therapies v. Iancu, 938 F.3d 1371,
Case: 20-1833    Document: 31     Page: 11    Filed: 02/08/2021




 CHUDIK   v. HIRSHFELD                                     11



 1379–84 (Fed. Cir. 2019); Supernus, 913 F.3d at 1356–61;
 Gilead Sciences, Inc. v. Lee, 778 F.3d 1341, 1346–51 (Fed.
 Cir. 2015); cf. Wyeth, 591 F.3d at 1367, 1372 (emphasizing
 the word “procedures” in the statutory provision and find-
 ing no deference warranted under Chevron because the
 statute unambiguously resolved the issue). Where the
 Chevron framework is inapplicable, we determine the “best
 interpretation” of the statute for ourselves, Rimini Street,
 Inc. v. Oracle USA, Inc., 139 S. Ct. 873, 880 (2019); Exxon
 Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 567
 (2005), while giving the agency’s position such weight as
 warranted under Skidmore v. Swift & Co., 323 U.S. 134,
 139–40 (1944). See Encino, 138 S. Ct. at 1142; Nat’l Cable
 & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S.
 967, 982–83 (2005); United States v. Mead Corp., 533 U.S.
 218, 227, 234–35 (2001); Mead Corp. v. United States, 283
 F.3d 1342, 1345–46 (Fed. Cir. 2002). In this case, the
 choice of framework makes no difference to the result, be-
 cause we conclude that the best interpretation of the “deci-
 sion . . . reversing” language, even without Skidmore
 deference, is the one the PTO adopted, which means that
 the position must be given effect to deny Dr. Chudik the
 requested C-delay.
    Section 154(b)(1)(C)(iii) provides, in relevant part, that
 applicants are entitled to C-delay where the delay is due to
     appellate review by the Patent Trial and Appeal
     Board or by a Federal court in a case in which the
     patent was issued under a decision in the review
     reversing an adverse determination of patentabil-
     ity.
 35 U.S.C. § 154(b)(1)(C)(iii). The statute’s words, in their
 most natural meaning when applied to an examiner’s un-
 patentability ruling, require that the patent issue under a
 Board decision that reversed the examiner’s unpatentabil-
 ity ruling or under a court decision that reversed a Board
 unpatentability ruling in the matter.         Dr. Chudik’s
Case: 20-1833    Document: 31      Page: 12    Filed: 02/08/2021




 12                                      CHUDIK   v. HIRSHFELD



 interpretation—that the provision also covers an exam-
 iner’s reopening that withdraws a rejection—is, if not lin-
 guistically impossible, strained.
      It is not unheard of to say that a tribunal “reversed it-
 self” when speaking about the tribunal having changed a
 position it formerly took. See, e.g., City of Cuyahoga Falls,
 Ohio v. Buckeye Community Hope Found., 538 U.S. 188,
 193 (2003). But in the context of “appellate review” of a
 particular reviewable ruling, the term “reverse” is typically
 reserved for action taken by the appellate reviewer to undo
 the ruling being reviewed. “Appellate review” itself com-
 monly means what a distinct reviewing authority does, not
 a reconsideration of one’s own decision. Review (Appellate
 Review), Black’s Law Dictionary (8th ed. 2004) (“Examina-
 tion of a lower court’s decision by a higher court, which can
 affirm, reverse, or modify the decision.”); see also Review
 (Appellate Review), Black’s Law Dictionary (7th ed. 1999)
 (same). And in an appellate review, the normal meaning
 of “reverse” is an action by the reviewer with respect to the
 decision being reviewed. See Reverse, Black’s Law Diction-
 ary (8th ed. 2004) (“[t]o overturn (a judgment) on appeal”);
 see also Reverse, Black’s Law Dictionary (6th ed. 1990)
 (“[t]o overthrow, vacate, set aside, make void, annul, re-
 peal, or revoke; as, to reverse a judgment, sentence or de-
 cree of a lower court by an appellate court”). This ordinary
 meaning does not include the examiner’s repeated reopen-
 ing in this case to withdraw her own decision.
     The Patent Act supports this ordinary-usage distinc-
 tion. It provides that “[t]he Patent Trial and Appeal Board
 shall . . . on written appeal of an applicant, review adverse
 determinations of examiners.” 35 U.S.C. § 6(b)(1) (empha-
 sis added). We too have recognized the distinction. See
 Hyatt v. U.S. Patent & Trademark Office, 904 F.3d 1361,
 1375 (Fed. Cir. 2018) (“The [Board]’s rules allow applicants
 to seek review of examiners’ final rejections before a higher
 authority, the [Board]. . . . Allowing examiners to reopen
 prosecution does not deprive applicants of their right to
Case: 20-1833    Document: 31      Page: 13    Filed: 02/08/2021




 CHUDIK   v. HIRSHFELD                                      13



 appeal final examiner rejections because reopening prose-
 cution cannot circumvent [Board] review.” (emphases
 added)). And our ordinary use of “reverse” in this context
 refers to decisions by the Board. See, e.g., Hologic, Inc. v.
 Smith & Nephew, Inc., 884 F.3d 1357, 1361 (Fed. Cir. 2018)
 (“[T]he Board reversed the examiner’s rejections of the ’359
 patent’s claims.”).
     This meaning is the best understanding of the C-delay
 provision in particular. The statutory language speaks of
 “appellate review by” the Board or a court. In light of that
 language, the subsequent reference to a “decision in the re-
 view” is most naturally understood to refer to a decision by
 the appellate tribunal, i.e., the Board or a court, not, e.g.,
 an examiner’s “decision” to reopen prosecution made dur-
 ing the review (whether the review is deemed to start when
 the notice of appeal is filed or later). This understanding
 is bolstered by the language specifying that what the deci-
 sion must be is a “revers[al].” Considering the language as
 an integrated whole, we conclude that the provision is most
 fairly read to require a Board or court decision reversing
 an adverse ruling (e.g., by the Board of the examiner or by
 a court of the Board). 3
     That this is the most natural reading of the provision
 is reinforced by its adoption by the PTO shortly after en-
 actment of the 1999 amendments to the statute. In 2000,
 when promulgating 37 C.F.R. § 1.702(e), the PTO ex-
 plained that “decision in the review reversing an adverse
 determination of patentability,” 35 U.S.C. § 154(b)(1)(C),
 requires “a [Board] or Federal court decision . . . that re-
 verses all of the rejections of at least one claim.” 65 Fed.
 Reg. at 56,370. Although the PTO later considered depart-
 ing from that view, and might even have departed from it


     3  We do not consider what Board or court decisions
 might fairly come under the “reversing” language, as there
 was no Board (or court) decision at all in this case.
Case: 20-1833    Document: 31      Page: 14    Filed: 02/08/2021




 14                                      CHUDIK   v. HIRSHFELD



 in practice, see 77 Fed. Reg. at 49,354–55; Revision of Pa-
 tent Term Extension and Adjustment Provisions Relating
 to Appellate Review and Information Disclosure State-
 ments, 76 Fed. Reg. 18,990, 18,991–92 (proposed Apr. 6,
 2011), the PTO in 2012 decided not to change its 2000 in-
 terpretation of the “decision” language of the C-delay pro-
 vision, 77 Fed. Reg. at 49,358 (Resp. to Cmt. 15); see also
 id. at 49,357 (Resp. to Cmt. 11) (“The applicant is not enti-
 tled to [C-delay] patent term adjustment for the reopening
 of prosecution of the application per se.”). We reiterate that
 we do not decide here whether the C-delay statutory provi-
 sion unambiguously forbids the PTO to adopt a position dif-
 ferent from its current one, only what the best
 interpretation of the statutory provision is as applied to Dr.
 Chudik’s situation.
     Our conclusion requires affirmance of the district
 court’s upholding of the PTO’s denial to Dr. Chudik of the
 requested C-delay. We do not address the PTO’s other
 ground for its denial—concerning when jurisdiction over an
 appeal to the Board attaches. But we add one point rele-
 vant to some scenarios involving examiners reopening
 prosecution after a notice of appeal has been filed.
     When adopting its 2012 regulations, the PTO ex-
 plained that the limitations on C-delay adjustments—the
 interpretation of “appellate review” not to start until Board
 jurisdiction attaches, and the requirement of a Board deci-
 sion—may be offset by an increased availability of B-delay
 adjustments for time that exceeds three years of prosecu-
 tion if an examiner’s reopening occurs before Board juris-
 diction attaches: “[T]he patent term adjustment awarded
 pursuant to the ‘B’ delay may increase when the examiner
 reopens prosecution after a notice of appeal is filed.” 77
 Fed. Reg. at 49,355. In this case, however, as the parties
 agreed (Oral Arg. 3:00–3:35, 13:00–13:28), no such B-delay
 increase occurred because Dr. Chudik, rather than appeal-
 ing to the Board after his 2010 final rejection, sought
Case: 20-1833    Document: 31     Page: 15   Filed: 02/08/2021




 CHUDIK   v. HIRSHFELD                                   15



 continued examination, triggering a statutory exclusion
 from the time counted for a B-delay adjustment. See 35
 U.S.C. § 154(b)(1)(B)(i) (excluding “any time consumed by
 continued examination of the application requested by the
 applicant under [35 U.S.C. § 132(b)]”). The unavailability
 of B-delay for nearly two years (655 days) of delay in the
 PTO illustrates what applicants should understand when
 deciding whether to request a continued examination ra-
 ther than take an immediate appeal. The potential benefit
 of immediate re-engagement with the examiner through
 such continued examination comes with a potential cost.
                            III
    For the foregoing reasons, the judgment of the District
 Court for the Eastern District of Virginia is affirmed.
                         AFFIRMED